 
Employment Contract

 
Employment Contract
Of Xi’an Baorun Industrial Development Co., Ltd. 
 
Party A:
Xi’an Baorun Industrial Development Co., Ltd.
 
Address: Room 10720, Dongxin Century Plaza, No.7,
Huoju Road, Xi’an 10720
Legal Representative: Gao Xincheng
   
Party B:
Gao Xincheng
 
Home Address:
Date of Birth: June 13, 1963
ID/Passport Number: 610203630613361
Registered Permanent Address:

 
Chapter 1- General Provisions
 
1.
Pursuant to the Labor Law of the People’s Republic of China(hereinafter “Labor
Law”), the Employment Law of the People’s Republic of China(hereinafter
“Employment Law”) and other relevant regulations, in consideration of the mutual
promises and covenants made herein, and for other good and valuable
consideration, the receipt and sufficiency of which is acknowledged, Party A and
Party B (collectively referred to as the “Parties”) hereby agree as follows:

 
Chapter 2- Term
 
2.
This Contract shall be a contract with a fixed term of 3 years, from October 25,
2010(“Starting Date”) to October, 2013.

 
3.
[Intentionally Omitted]

 
4.
If upon the expiration of the term, Party A and Party B agree to renew this
Contract, they shall execute the Agreement to Renew Employment Contract attached
to this Contract as Appendix A, or shall execute a new employment contract.

 
Chapter 3- Scope of Work
 
5.
Party B agrees to assume the position of Chairman (or engage in ____) pursuant
to the work needs of Party A.  The position duty, work task, objective,
disciplines and other relevant management rules shall be implemented according
to the work standards and other rules prescribed by Party A.  The main work
location of Party B shall be Xi’an.

 
CONFIDENTIAL
 

--------------------------------------------------------------------------------


 
Employment Contract
 
6.
Both Parties acknowledge that, Party A shall have the right to change the type
of work, job title and position, job duties and work location of Party B at any
time according to the business needs of Party A or ability or work performance
or actual situation of Party B, provided, however, that such change shall be
made in good faith with reasonable causes.  Party B shall be subject to any such
changes as deemed necessary and appropriate in the sole judgment of Party A.

 
Chapter 4- Duties of Party B
 
7.
Party B hereby agrees that, in addition to the duties and responsibilities
otherwise set forth herein, during the term of this Contract, Party B shall:

 
 
7.1
devote his/her full time, attention and skills during the normal working hours
designated to him/her hereunder exclusively to the performance of his/her duties
hereunder, and effectively perform his/her duties and make his/her best
endeavors to ensure the satisfactory accomplishment of the assignment to him/her
by Party A; and

 
 
7.2
perform his/her duties hereunder faithfully and diligently for Party A in
accordance with the terms hereunder, the rules and policies of Party A and the
applicable laws and regulations, engage in no activities which are in violation
of any PRC laws or regulations or may be prejudicial to the interests of Party
A, and seek no personal gains, directly or indirectly, by utilizing his/her
position or power in Party A.

 
Chapter 5- Work Schedule, Labor Protection and Working Conditions
 
8.
Party B shall work five (5) days per week, eight (8) hours per day, with the
average working hours not exceeding forty (40) hours per week.  Party A may
require Party B to work overtime due to the business needs and Party A shall pay
Party B overtime pay in accordance with its overtime management rules and the
relevant state regulations.

 
9.
Party A shall provide Party B with appropriate working conditions and facilities
and with labor protection in accordance with the state standards, and Party B
shall comply with the rules and regulations of work safety and sanitation
formulated by Party A.

 
10.
Party A will be responsible for providing education and training to Party B on
business technologies, labor safety and sanitation and articles of association
of Party A.

 
Chapter 6- Remuneration
 
11.
In consideration of the duties and obligations assumed by Party B under this
Contract, Party A shall pay salary to Party B in amount confirmed in writing per
month, which will be payable on 30th of each corresponding month.

 
CONFIDENTIAL
 
2

--------------------------------------------------------------------------------


 
Employment Contract
 
12.
During the term of employment under this Contract, Party A will decide the
earning prior to tax of Party B based upon Party A’s then current salary systems
and position adjustment policies.  Party A will pay the payment through the
individual bank account designated by Party A or through other means Party A
deems proper.  The amount of salary will be stipulated in an offer letter.

 
13.
Party B shall be responsible for the payment of due and payable individual
income tax resulting from the salary and other remuneration paid by Party A in
accordance with the relevant PRC laws and regulations.  Party A, as the
withholding person, shall withhold the individual income tax and other due and
payable tax of Party B prior to paying the remuneration to Party B as required
by law.

 
14.
Party A shall have the right to adjust the salary and welfare of Party B
appropriately based on the capability, experience, attitude, performance,
achievement, working-age and position of Party B as well as according to the
salary and position adjustment policies and business conditions experienced by
Party A.

 
15.
Party A shall deduct the following from the salary payable to Party B in
accordance with the relevant PRC laws and regulations:

 
 
15.1
The individual income tax of Party B;

 
 
15.2
The part of the society insurance and other welfare benefits which are to be
borne by Party B;

 
 
15.3
All compensation or fines payable by Party B and withheld by Party A on the
effective court verdict or arbitration decision;

 
 
15.4
All compensation or fines payable by Party B to Party A according to  court
verdict or arbitration decision.

 
16.
Party A may, in its discretion, pay a bonus to Party B based upon Party A’s
business operation situation and articles of association.  The detailed amount,
conditions and form will be set forth by Party A.  Notwithstanding the above,
paying bonus should not be deemed as an obligation of Party A.

 
Chapter 7- Insurance, Welfare and Leave
 
17.
The Parties shall pay premiums for social security insurance schemes such as
Pension, Unemployment, Medical Insurance, etc. in accordance with relevant PRC
laws and regulations.

 
Chapter 8- Labor Discipline
 
18.
Party B shall abide by the Working Rules and articles of association stipulated
by Party A pursuant to laws. Party B shall strictly adhere to proper
instructions and decisions of Party A, take care of all assets of Party A, and
abide by professional morality.

 
CONFIDENTIAL
 
3

--------------------------------------------------------------------------------


 
Employment Contract
 
19.
In case Party B violates the Working Rules or articles of association of Party
A, Party A may impose punishment to Party B in accordance with the Working Rules
or articles of association of Party A.

 
20.
Party A has the right to require Party B to compensate the economic losses
caused by Party B’s violation of relevant laws, Working Rules or articles of
association of Party A.

 
21.
Party A has the right to appropriately amend its rules or articles of
association at any time based on its business needs. Party A shall notify Party
B in any way Party A deems proper, including but not limited to, through notice,
announcement, e-mail and memorandum of any such changes.

 
22.
Party B shall not take position in any other enterprise or company during
working in Party A.  Any invention, creation, development, design, improvement,
production made by Party B during working in Party A shall belong to Party A,
and any intellectual property right arising from them (including but not limited
to patent right, copyright, know-how) shall also belong to Party A.

 
Chapter 9- Confidentiality
 
23.
Party B shall keep the proprietary and confidential information of Party A
confidential and shall abide by any confidentiality rules set forth by Party A.
Party B shall not take, use of or disclose any material or information of Party
A to any third party except on behalf of Party A’s and with Party A’s prior
written consent. Party B shall execute and abide by the Non-disclosure and
Non-Competition Agreement (“Confidentiality Agreement”).  Where Party B breaches
the competition restriction obligation under the Confidentiality Agreement,
Party B shall pay liquidated damages to Party A in accordance with
Confidentiality Agreement.

 
24.
Party B agrees that Party A may disclose his/her personal information including,
but not limited to, Party B’s name, address, nationality, position, payment,
bank account, this Contract and its renewal and amendment, as directly or
indirectly required by Party A’s reasonable business and operation.


 
Chapter 10- Modification, Termination and Extension of the Employment Contract
 
CONFIDENTIAL
 
4

--------------------------------------------------------------------------------


 
Employment Contract
 
25.
In case a modification occurs in the laws and administrative regulations that
govern this Contract, the corresponding part of this Contract and appendixes
shall be modified accordingly. In case a major change occurs in the
circumstances under which this Contract was concluded or there is any conflict
between this Contract and the relevant PRC laws and regulations, so that this
Contract cannot be performed anymore, the relevant part of this Contract may be
modified upon agreement between Party A and Party B through amicable
consultation based on the requirements of the relevant PRC laws and regulations.

 
26.
This Contract may be terminated upon mutual agreement between Party A and Party
B in writing.

 
27.
Party A shall have right to unilaterally terminate this Contract with immediate
effect without any prior written notice under the following circumstances, and
will notify Party B of such termination:

 
 
27.1
The termination of this Contract during the probation period under Article 3
hereof;

 
 
27.2
Party B seriously violates the labor disciplines or the rules or regulations of
Party A (including but not limited to the Working Rules or articles of
association of Party A);

 
 
27.3
Party B causes serious damage to the interests of Party A due to Party B’s
serious dereliction of his/her duties (including but not limited to, his/her
duties under Article 7 hereof), or his/her engagement in malpractices for
seeking personal gains;

 
 
27.4
Party B has additionally established an employment relationship with another
employer which materially affects the completion of his tasks with  Party A, or
Party B refuses to rectify the matter after the same is brought to his attention
by Party A;

 
 
27.5
The Employment contract is invalid because Party B uses such means as deception
or coercion, or takes advantage of Party A’s difficulties, to cause Party A to
conclude the employment contract, or to make an amendment thereto, which is
contrary to Party A’s true intent; or

 
 
27.6
Party B is criminally prosecuted under the law.

 
28.
Party A may terminate this Contract by serving 30 days’ prior written notice to
Party B or giving Party B one month’s salary in lieu of notice in any one of the
following circumstances:

 
 
28.1
where Party B, after undergoing a legally prescribed period of medical treatment
and recuperation for an illness or a non-work-related injury, remains unable to
carry out the original job, and is also unfit for the job otherwise assigned to
Party B by Party A;

 
CONFIDENTIAL
 
5

--------------------------------------------------------------------------------


 
Employment Contract
 
 
28.2
where Party B is unable to fulfill the duties of his/her position to the
standards required under the terms hereof or by Party A, and, despite undergoing
further training or a transfer of his/her position, remains unable to do so;

 
 
28.3
where this Contract cannot be performed due to any major changes of any
objective circumstances under which this Contract was concluded, and following
consultation, Party A and Party B cannot agree upon the necessary modification
to be made to this Contract.

 
29.
The term “major changes of any objective circumstances” stipulated in Section
27.3 includes but not limited to:

 
 
29.1
Merger of Party A into another business entity, or sale or transfer by Party A
of substantial portion of the assets it owns to other enterprises or third
parties;

 
 
29.2
Material adjustment in operative policy or material changes in operative
situation of Party A;

 
 
29.3
Serious difficulty incurred in the operation of Party A;

 
 
29.4
Entry into the period of clearing up, or stop of manufacture or business totally
or partially by Party A;

 
 
29.5
Declaration of bankruptcy, dissolution or liquation by Party A;

 
 
29.6
Decision of Party A in ceasing the research and development which directly
relates to Party B’s work according to the need of business development of Party
A and/or the actual market situation; or

 
 
29.7
Laws or regulations newly promulgated by the government that makes either Party
or both Parties not able to perform this Contract.

 
CONFIDENTIAL
 
6

--------------------------------------------------------------------------------


 
Employment Contract
 
30.
Party B may resign his/her job and terminate this Contract during the Contract
term with a prior written notice of 30 days to Party A.  With regard to Party
A’s  economic losses arising from Party B , Party A shall have the right to
deduct any such amount of economic losses from corresponding salary and any
other remuneration due and payable to Party B and Party A shall still have the
right to claim the uncompensated economic losses from Party B.

 
31.
In the event that Party A is close to bankruptcy or faces a bad business
situation or serious difficulty in the operation, Party A shall explain the
situation to its employees.  After having solicited opinions from the employees,
and reported the situation to the administrative department for labor, Party A
may terminate this Contract.

 
32.
Party A shall not terminate this Contract in accordance with Articles 28 and 31
hereof where Party B:

 
 
32.1
is engaged in operations exposing him to occupational disease hazards and  has
not undergone a pre-departure occupational health check-up, or is suspected of
having contracted an occupational disease and is being diagnosed or under
medical observation;

 
 
32.2
has been confirmed as having lost or partially lost his capacity to work due to
an occupational disease contracted or a work-related injury sustained with the
Employer;

 
 
32.3
is receiving medical treatment for diseases or injuries related to work within
the stipulated period of time;

 
 
32.4
is a female staff member during her pregnancy, maternity and lactation; or

 
 
32.5
has been working for the Employer continuously for not less than 15 years and is
less than 5 years away from his legal retirement age;

 
 
32.6
finds himself in other circumstances stipulated in laws or administrative
statues.

 
33.
In any of the following circumstances, Party B may terminate this Contract:

 
 
33.1
Party A fails to pay the social insurance premiums for Party B in accordance
with the law;

 
 
33.2
Where Party A forces Party B to work by means of violence, intimidation,
detention or illegal restriction of personal freedom, or where Party B is
instructed in violation of rules and regulations or peremptorily ordered by
Party A to perform dangerous operations which threaten his personal safety;

 
CONFIDENTIAL
 
7

--------------------------------------------------------------------------------


 
Employment Contract
 
 
33.3
Party A fail to pay labor remuneration in full and on time or fails to provide
the labor protection or working conditions as agreed under this Contract.

 
 
33.4
The Employment contract is invalid because Party A uses such means as deception
or coercion, or takes advantage of Party B’s difficulties, to cause Party B to
conclude the employment contract, or to make an amendment thereto, which is
contrary to Party B’s true intent;

 
 
33.5
Party A’s rules and regulations violate laws or regulations, thereby harming
Party B’s rights and interests; or

 
 
33.6
Other circumstances in which laws or administrative statues permit Party B to
terminate his employment contract

 
Party B may terminate the Contract forthwith without giving prior notice to
Party A under the circumstances of article 33.2.
 
34.
Upon the termination of this Contract, Party B shall cease conducting any
activities on Party A’s behalf or complete the uncompleted matters pursuant to
Party A’s request, and settle all accounts with Party A. Party B shall, within 3
days of the termination of this Contract, return all the property and hand over
all files and documents (including but not limited to written documents and
electronic documents) he or she has in his/her possession but is the property of
Party A, and Party A may carry out the resign procedures with the confirmation
of the aforesaid properties, files and documents and issue resign consent letter
.  If Party B fails to complete the above hand-over procedures, Party A could
refuse to handle the procedures of termination for Party B and may set-off any
amounts due to Party B for the losses Party A suffers therefrom.

 
Chapter 11- Economic Compensation and Repayment
 
35.
Party A shall provide economic compensation and/or medical subsidies to Party B
pursuant to relevant laws and regulations in case Party A terminates this
Contract according to Article 26, 28 and 31 of this Contract and applicable laws
and regulations.

 
36.
In case Party A fails to pay salary, economic compensation or medical subsidies
to Party B according to relevant laws and regulations and stipulations of this
Contract, Party A shall bear the statutory liability for indemnification to
Party B.

 
37.
If Party B terminates this Contract in breach of the terms and conditions
specified herein, Party B shall indemnify Party A for its losses incurred
therefrom according to the relevant laws and regulations.

 
38.
Before Party B is trained at Party A’s expense, Party A may require Party B to
execute an agreement, pursuant to which the service term may be prescribed and
if Party B resigns from his/her job by breaching the service term stipulated in
the Contract, Party B shall at the time of resignation reimburse Party A for the
training fees herein.

 
CONFIDENTIAL
 
8

--------------------------------------------------------------------------------


 
Employment Contract
 
Chapter 12- Settlement of Labor Disputes
 
39.
Any dispute arising out of the interpretation and performance of this contract
shall be settled through friendly consultation between the Parties.  If the
parties fail to reach a solution through friendly consultation, one or both
parties can bring such dispute to the competent Labor Dispute Arbitration
Commission within sixty (60) days of the dispute.  In case the parties have no
disagreement to the arbitral award of such Labor Dispute Arbitration Commission,
such arbitral award is final and binding upon the parties.  In case any party is
not satisfied with the decision of the arbitration, the party may bring a
lawsuit to the court having jurisdiction.

 
Chapter 13- Miscellaneous
 
40.
Party B has been aware of and agreed to abide by the Working Rules, which will
be provided to Party B from time to time, and shall be of the same legal
validity with this Contract.  However, this Contract shall prevail in the event
of any conflict between the Working Rules and this Contract.

 
41.
Party A and Party B could execute the Agreement to Amend Employment Contract
attached as Appendix B to revise partial provisions of this Contract, or
conclude a new employment contract upon agreement of consultation.

 
42.
The invalidity and non-enforcement of any provision of this Contract shall not
affect the validity of any other provision of this Contract.

 
43.
Failure or delay of any Party hereto to exercise a right under this Contract
shall not constitute a waiver thereof.

 
44.
If there is any conflict between this Contract and the relevant laws and/or
regulations, the provisions of the relevant laws and/or regulations shall
prevail.

 
45.
This Contract shall become effective from the date of the execution hereof.  In
case both parties do not execute this Contract on the same day, the later date
shall be the effective date of this Contract.



Party A: Xi’an Baorun Industrial
                Development Co., Ltd.
 
Party B: Gao Xincheng
     
By: /s/ Gao Xincheng
 
By: /s/ Gao Xincheng
     
Name: Gao Xincheng
 
Name: Gao Xincheng
     
Date: October 25, 2010
 
Date: October 25, 2010

 
CONFIDENTIAL
 
9

--------------------------------------------------------------------------------


 
Employment Contract 
 
Appendix A
 
Agreement to Renew Employment Contract


The renewed terms of this Employment Contract shall come into force and effect
as of the ___ day of _____, ____ and shall expire as of the ___ day of _____,
____.  All provisions of the original Employment Contract shall apply to this
renewed Contract.
 
Party A
(chop):                                                             Party B
(signature):
 
Date:
 
The renewed terms of this Employment Contract shall come into force and effect
as of the ___ day of _____, ____ and shall expire as of the ___ day of _____,
____.  All provisions of the original Employment Contract shall apply to this
renewed Contract.
 
Party A
(chop):                                                             Party B
(signature):
 
Date:
 

 
CONFIDENTIAL
 
10

--------------------------------------------------------------------------------


 
Employment Contract 
 
The renewed terms of this Employment Contract shall come into force and effect
as of the ___ day of _____, ____ and shall expire as of the ___ day of _____,
____.  All provisions of the original Employment Contract shall apply to this
renewed Contract.
 
Party A
(chop):                                                             Party B
(signature):
 
Date:
 

 
CONFIDENTIAL
 
11

--------------------------------------------------------------------------------


 
Employment Contract
 
Appendix B
 
Agreement to Amend Employment Contract
 
Party A and Party B voluntarily and equally agree to make the following
amendments to this Employment Contract through amicable consultationo
                           
______________________________________________________________________________________________
o
Besides the above amendments, other provisions of the original Employment
Contract shall remain valid.
   
Party A (chop):
Party B (signature):
Date:
         
Party A and Party B voluntarily and equally agree to make the following
amendments to this Employment Contract through amicable consultationo
                           
______________________________________________________________________________________________o
Besides the above amendments, other provisions of the original Employment
Contract shall remain valid.
   
Party A (chop):
Party B (signature):
   
Date:
     

 
CONFIDENTIAL
 
12

--------------------------------------------------------------------------------

